 1   JOSEPH JARAMILLO (SBN 178566)                        EILEEN M. CONNOR (SBN 248856)
     jjaramillo@heraca.org                                econnor@law.harvard.edu
 2   NATALIE LYONS (SBN 293026)                           TOBY R. MERRILL
     nlyons@heraca.org                                    (Pro Hac Vice)
 3
     HOUSING & ECONOMIC RIGHTS                            tmerrill@law.harvard.edu
 4   ADVOCATES                                            KYRA A. TAYLOR
     1814 Franklin Street, Suite 1040                     (Pro Hac Vice)
 5   Oakland, CA 94612                                    ktaylor@law.harvard.edu
     Tel.: (510) 271-8443                                 LEGAL SERVICES CENTER OF
 6   Fax: (510) 868-4521                                  HARVARD LAW SCHOOL
                                                          122 Boylston Street
 7
                                                          Jamaica Plain, MA 02130
 8                                                        Tel.: (617) 390-3003
                                                          Fax: (617) 522-0715
 9

10   Attorneys for Plaintiffs
11   UNITED STATES DISTRICT COURT
12   NORTHERN DISTRICT OF CALIFORNIA

13   THERESA SWEET, et al., on behalf                   Case No. 3:19-cv-03674-WHA
     of themselves and all others similarly situated,
14                                                      NOTICE OF ADDITIONAL COUNSEL
                     Plaintiffs,                        AT JANUARY 30, 2020 SETTLEMENT
15                                                      CONFERENCE
16          v.

17   ELISABETH      DEVOS, Secretary of
                                                        Date: January 30, 2020
     Education, and THE UNITED STATES
18                                                      Time: 11:30 a.m.
     DEPARTMENT OF EDUCATION,
                                                        Place: 4, Third Floor
19                                                      Judge: Hon. Donna M. Ryu
                     Defendants.
20
21

22

23
            Plaintiffs submit this Notice to the Court that an additional attorney, Claire Torchiana,
24
     will be attending the January 30, 2020 settlement conference. Ms. Torchiana is an attorney with
25
     Housing & Economic Rights Advocates, who, along with the Project on Predatory Student
26
     Lending, represent Plaintiffs in this matter.
27
            Counsel for Defendants were notified and consent to this addition.
28

                                                   1
     Notice of Additional Counsel at Settlement Conference            No. 3:19-cv-03674-WHA
 1

 2

 3   Dated: January 28, 2020                       Respectfully submitted,
 4

 5                                                 /s/ Natalie Lyons

 6                                                 Joseph Jaramillo (SBN 178566)
                                                   Natalie Lyons (SBN 293026)
 7                                                 HOUSING & ECONOMIC RIGHTS
                                                   ADVOCATES
 8
                                                   1814 Franklin Street, Suite 1040
 9                                                 Oakland, CA 94612
                                                   Tel: (510) 271-8443
10                                                 Fax: (510) 280-2448
11                                                 Eileen M. Connor (SBN 248856)
12                                                 Toby R. Merrill (Pro Hac Vice)
                                                   Kyra A. Taylor (Pro Hac Vice)
13                                                 LEGAL SERVICES CENTER OF
                                                   HARVARD LAW SCHOOL
14                                                 122 Boylston Street
                                                   Jamaica Plain, MA 02130
15                                                 Tel.: (617) 390-3003
16                                                 Fax: (617) 522-0715

17                                                 Counsel for Plaintiffs

18

19

20
21

22

23

24

25

26

27

28

                                                   2
     Notice of Additional Counsel at Settlement Conference     Case No: 19-cv-03674-WHA
 1   CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 28, 2020, I electronically filed the foregoing document
 3
     with the Clerk of the Court, using the CM/ECF system, which will send notification of such filing
 4
     to the counsel of record in this matter who are registered on the CM/ECF system.
 5

 6
     Executed on January 28, 2020, in Oakland, California.
 7

 8                                               /s/ Natalie Lyons
                                                 NATALIE LYONS
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
